DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 25, 26, and 28-31 stand allowed.  Claims 5-16 stand rejected under Section 112(b) for indefiniteness.  Claims 1-21, 24, and 32 stand objected to for informalities.  Claims 1-21, 24, and 32 would be allowable if the Section 112(b) rejections and informalities were addressed.  Claims 22, 23, and 27 stand withdrawn.
Applicants amended claims 1, 4-8, 10-12, 17-20, 22, 23, and 32.  Applicants argue that the application is in condition for allowance.
Turning first to the objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections, but introduce new bases for Section 112 rejections due to lack of support for the limitations and/or conflicts in the limitations between claim 1 and dependent claims 12-15, as discussed below.  
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  

Claim Objections
Claims 5-16 are objected to because of the following informalities:  
Claim 5, line 2: Change “includes” to “include”.
Claims 6-16 are objected to for depending from objected-to base claim 5.
Claim 8, line 2: Delete “that”.
Claim 9 is objected to for depending from objected-to base claim 8.
Claim 12, line 2: Delete “that”.
Claims 13-15 are objected to for depending from objected-to base claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Regarding claim 12, which depends from claim 6, which depends from claim 5, which depends from claim 1:  Claim 1 defines “each of the plurality of wirings including: a first wiring portion having a first shape; and a second wiring portion being electrically connected to the first wiring portion in the bending area and having a second shape that is different from the first shape, the first wiring portion and the second wiring portion passing through the bending area, wherein at least one wiring of the plurality of wirings is branched on the bending area so as to include multiple conductive lines running in parallel and at least one bridge line connecting the multiple conductive lines.” (emphasis added).  Applicants’ Figure 6 (annotated) is an example of this:

    PNG
    media_image1.png
    646
    630
    media_image1.png
    Greyscale

Claim 5 adds further definition to the multiple conductive lines, requiring “the multiple conductive lines [to] include[] a first branch wiring and a second branch wiring, the first branch wiring and the second branch wiring being on the bending area.”   Thus, 

    PNG
    media_image2.png
    648
    487
    media_image2.png
    Greyscale

Claim 6 provides further detail about the first and second branch wiring and their locations in the bending area, specifically: “the bending area includes a first bending area and a second bending area, the first branch wiring includes a first conductive line on the first bending area and a second conductive line on the second bending area, and the second branch wiring includes a third conductive line on the first bending area and a fourth conductive line on the second bending area.”  Again, applicants’ Figure 6 (annotated) shows this:

    PNG
    media_image3.png
    585
    579
    media_image3.png
    Greyscale

Lastly, claim 12 requires “the bridge line that connects the second conductive line to the fourth conductive line, and the bridge line includes a first bridge line and a second bridge line that are arranged in directions crossing each other.”  Applicants’ Figure 6 shows discloses the bridge line (BL), but does not disclose a first bridge line and a second bridge line that are arranged in directions crossing each other.  Several bridge lines are shown and they are parallel to one another.  Applicants’ Figure 6 (annotated) shows this:

    PNG
    media_image4.png
    583
    563
    media_image4.png
    Greyscale

Some of applicants’ figures do not disclose claim 12’s first and second bridge lines arranged in directions that cross each other.  See Applicants’ Figure 7 (annotated):

    PNG
    media_image5.png
    584
    544
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    681
    669
    media_image6.png
    Greyscale









    PNG
    media_image7.png
    805
    758
    media_image7.png
    Greyscale

Because the originally filed application does not disclose multiple conductive lines running in parallel with a bridge line that connects the multiple conductive lines, where the multiple conductive lines include (a) a first branch wiring having a first conductive line on a first bending area and a second conductive line on a second bending area, and (b) a second branch wiring having a third conductive line on the first bending area and a fourth conductive line on the second bending area, and (c) the 
Claims 13-15 are rejected for depending from rejected base claim 12.
Regarding claim 13, which depends from claim 12: This claim requires the second conductive line and the fourth conductive line to have a portion contacting the bridge line, the portion having an inwardly recessed shape.  However, this claim limitation is not disclosed in the originally filed application in conjunction with the requirement that the multiple conductive lines run in parallel.  Because this claim limitation is not disclosed in the originally filed application, claim 13 is rejected for failing to meet the written description requirement.
Regarding claim 14, which depends from claim 12: This claim requires the second conductive line and the fourth conductive line to have a portion contacting the bridge line, the portion having an outwardly recessed shape.  However, this claim limitation is not disclosed in the originally filed application in conjunction with the requirement that the multiple conductive lines run in parallel.  Because this claim limitation is not disclosed in the originally filed application, claim 14 is rejected for failing to meet the written description requirement.
Regarding claim 15, which depends from claim 12: This claim requires the second wiring portion to include a hole surrounded by the second conductive line and the bridge line or surrounded by the fourth conductive line and the bridge line, the hole having a fan shape.  However, this claim limitation is not disclosed in the originally filed application in conjunction with the requirement that the multiple conductive lines run in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, which depends from claim 12: This claim requires the second conductive line and the fourth conductive line to have a portion contacting the bridge line, the portion having an inwardly recessed shape.  However, this claim limitation conflicts with the requirement that the multiple conductive lines run in parallel.  Because this claim limitation is not disclosed in the originally filed application, claim 13 is rejected as indefinite.
Regarding claim 14, which depends from claim 12: This claim requires the second conductive line and the fourth conductive line to have a portion contacting the bridge line, the portion having an outwardly recessed shape.  However, this claim limitation conflicts with the requirement that the multiple conductive lines run in parallel.  Because this claim limitation is not disclosed in the originally filed application, claim 14 is rejected as indefinite.


Reasons for Allowance
Claims 1-4, 17-21, 24-26, and 28-32 are allowed, and claims 5-11 and 16 would be allowable once the informalities were addressed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein at least one wiring of the plurality of wirings is branched on the bending area so as to include multiple conductive lines running in parallel and at least one bridge line connecting the multiple conductive lines”, in combination with the remaining limitations of the claim.
With regard to claims 2-11, 16, 17, 24, and 32: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “the second wiring portions has a plurality of holes”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable due to its dependency from claim 18 above.

With regard to claim 21: The claim has been found allowable due to its dependency from claim 20 above.
With regard to claim 25: The claim has been found allowable because the prior art of record does not disclose “the bending area including: a first curvature area bent with a first curvature; and a second curvature area between the first curvature area and each of the first area and the second area and bent with a second curvature that is different from the first curvature; a display in the first area of the substrate; and a plurality of wirings extending in a direction crossing the bending axis and passing through the bending area, each of the plurality of wirings having a first shape in the first curvature area and having a second shape that is different from the first shape in the second curvature area”, in combination with the remaining limitations of the claim.
With regard to claims 26 and 28-31: The claims have been found allowable due to their dependency from claim 25 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897